Citation Nr: 0113119	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from March 1945 to October 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues of service connection for asbestosis in PTB 
secondary to asbestosis were also perfected for appellate 
consideration.  During a videoconference hearing at the RO 
before the undersigned in February 2001, the appellant 
withdrew those issues from appellate consideration.  A 
transcript of that hearing is in the claims folder. 


FINDINGS OF FACT

1. In a May 1953 decision, the Board denied entitlement to 
service connection for a PTB.

2. Evidence received subsequent May 1953 decision of the 
Board is new and is so significant that it must be considered 
in order to fairly decide the merits of the claims.

3.  PTB, moderately advanced, active was manifested to a 
degree of 10 percent disabling within three years following 
service.


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the May 
1953 decision of the Board is new and material and the claim 
for service connection for PTB is reopened.  38 U.S.C.A. 
§5108, 7104 (West 1991); 38 C.F.R. § 3.156 (a) (2000).

2.  PTB may be presumed to have been incurred during the 
veteran's active duty.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309, 
3.374 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & 2000).  In addition, 
service connection may be granted for active tuberculosis 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 3 years from the 
date of separation from service 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137(West 1991 & 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.  (2000)

Diagnostic Code 6702 tuberculosis, pulmonary, chronic, 
moderately advanced, active, will be rated as 100 percent 
disabling.

The evidence of record at the time of the May 1953 Board 
decision which denied service connection is briefly 
summarized.  The service medical records show a chest x-ray 
taken at the time of the entrance examination was negative.  
The service treatment records contain no definitive finding 
diagnostic of PTB.  The veteran sustained two stab wounds to 
the left side of his chest in 1945.  He was seen at the 
dispensary in January and February 1946 complaining of left-
sided chest pain and nocturnal dyspnea.  A February 1946 
chest x-ray was negative.  A chest x-ray taken at the time of 
the September 1946 separation examination was within normal 
limits.   

Beginning in late 1951 the veteran received treatment at 
private facilities for respiratory complaints, which began in 
October 1951.  In December 1951 the diagnosis was active 
pulmonary PTB with a large cavity in the upper right lung.

The veteran was hospitalized at a VA facility for PTB in 
March 1952.  He was discharged in September 1952 with a 
diagnosis of PTB, chronic moderately advanced. 

A VA medical report, dated in June 1952 shows that several x-
rays taken in November 1951 to January 1952 were interpreted 
as showing PTB in the right upper lobe.  The diagnosis was 
PTB, reinfection type, moderately advanced, active.

In May 1953 the Board denied service connection for PTB.  At 
that time the Board determined that PTB was not present 
during service or present to a degree of 10 percent disabling 
within three years following service.  The May 1953 Board 
decision is final.  38 U.S.C.A. § 7104.  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156 (2000).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3rd 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The evidence received since the May 1953 decision includes a 
VA hospital summary dated in April 1952.  The diagnoses 
included PTB, chronic, moderately advanced, active (6 
months).  A VA examination was conduced in June 1956. The 
diagnosis was PTB, chronic, minimal, inactive (length of time 
undetermined.  Also received were VA and private medical 
records showing treatment from 1951 to 1995 for various 
disorders, including PTSD. 

Received in 1995 was copy of a letter, dated on November 4, 
1947 from W. S. A., M.D, to the veteran.  Dr. A. reported 
that a recent x-ray showed certain suspicious shadows, which 
ought to be examined further.  Received subsequently was a 
letter from Dr. A. to the veteran, dated on November 13, 
1947.  This letter indicates that the chest x-rays taken on 
November 7, 1947 showed chronic active pulmonary 
tuberculosis, moderately advanced and the sputum culture 
positive for active fast bacilli.  Also received was 
statement with the letterhead of Jefferson County Anti-
Tuberculous Association is of record, dated in March 1949, 
concerning the veteran.  It appears to be signed by Dr. A.  
The diagnosis was pulmonary tuberculosis, right lung, upper 
lobe, inactive.

A videoconference hearing was conducted by the undersigned 
member of the Board in February 2001.  The veteran testified 
that shortly after discharge from service he was treated by a 
DR. A. for pulmonary tuberculosis.

To summarize, the additional evidence received since the May 
1953 Board decision indicates PTB was manifested within three 
years following the veteran's discharge from active duty.  
Accordingly, the Board finds that this evidence is new and 
material and the claim is reopened.

Once a claim is reopened any decision must be based on a de 
novo review of the record.  In this regard the service 
medical records, including the entrance examination showed no 
evidence diagnostic of PTB.  Dr. A in November 1947 diagnosed 
chronic active PTB, moderately advanced.  Dr. A's diagnosis 
was based reportedly on chest x-rays and sputum culture.  
This is approximately 13 months following his release from 
active duty. The Board notes that the actual laboratory 
report and x-ray reports and/or films are not on file.  
However, the evidence shows that Dr. A notified Jefferson 
County Anti-Tuberculous Association in March 1949 that the 
tuberculosis was then inactive.  Additionally, when the 
veteran was hospitalized at the VA in 1952 for PTB in the 
right upper lobe, x-rays taken during 1951 and 1952 were 
interpreted as showing that the current PTB was in fact a 
reinfection.  Thus, clinically confirming the presence of PTB 
prior to 1951.  The only medical evidence showing the 
presence of PTB prior to 1951 were the reports from Dr. A. in 
1947. 

After reviewing the evidence of record, it is the judgment of 
the Board that the PTB was present to a degree of 10 percent 
disabling within three years following service. Accordingly, 
service connection for PTB is warranted.  


ORDER

New and material evidence having been received, the claim for 
service connection for PTB is reopened.

Entitlement to service connection for PTB is granted.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


